Citation Nr: 1047842	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed right ankle 
disorder.  

2.  Entitlement to service connection for the claimed residuals 
of a back injury.  

3.  Entitlement to service connection for a claimed neck 
disorder, to include as secondary to a right ankle disorder or 
the residuals of a back injury.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to December 
1998.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating decision by 
the RO.  

During the course of his appeal, the Veteran testified at a 
hearing held at the RO before the undersigned Veterans Law Judge 
in April 2010.  

The Board remanded the case to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) for additional development of 
the record in June 2010.  

The actions sought by the Board through its development request 
appear to have been substantially completed as directed, and it 
is of note that the Veteran does not contend otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. 
Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. 
App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  


FINDINGS OF FACT

1.  The Veteran is shown to have sustained right ankle and low 
back injuries during his period of active service.  

2. The Veteran is found to have presented credible lay assertions 
sufficient to establish a continuity of symptomatology referable 
to the right ankle and low back conditions following the injuries 
incurred in service.    

3.  The currently demonstrated degenerative joint disease of the 
right ankle and the degenerative disc disease of the lumbar spine 
are shown as likely as not to be due to injury sustained during 
the Veteran's period of active service.  

4.  The Veteran is not shown to have manifested complaints or 
findings referable to a neck disorder in service or for several 
years thereafter.  

5.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to a neck disorder since service.  

6.  The currently demonstrated degenerative disc disease of the 
cervical spine is not shown to be to an injury or other event of 
the Veteran's period of active service or otherwise  to have been 
caused or aggravated by the now service-connected right ankle and 
lumbar spine disability.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a right ankle degenerative joint disease 
is due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the degenerative disc disease of the 
lumbar spine is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  

3.  The Veteran's neck disability manifested by degenerative 
changes is not due to disease or injury that was incurred in or 
aggravated by active service; nor may any arthritis be presumed 
to have been incurred therein; nor is any shown to be proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in letters dated in March 
2006, October 2006, November 2006, April 2010, June 2010 and 
August 2010.  

Specifically, in the October 2006, November 2006, April 2010, 
June 2010, and August 2010 letters, the Veteran was notified of 
VA's practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The claims were readjudicated in October 2010.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded VA examinations to 
address the nature and etiology of his claimed disorder.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, the Veteran has presented testimony at a Board hearing 
held in April 2010, and has submitted various written statements 
in support of his claims.  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be established for disease diagnosed 
after discharge from service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Secondary service connection shall be awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any increase 
in severity due to the natural progress of the disease from the 
current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus between 
the service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  


Standard of Review

The Board's analysis will focus specifically the evidence is 
needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  




Analysis

The Veteran asserts having right ankle and back conditions that 
are the result of various injuries sustained while he was on 
active duty.  

Specifically, the Veteran reports experiencing multiple ankle 
sprains during service and a strain of his lower back in January 
1995 after carrying heavy tool boxes while serving as an aircraft 
electrical systems technician.  Further, he contends that his 
current neck disorder is caused by these conditions. 

Notably, the Veteran first filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in September 1998, where 
he claimed service connection for a chronic injury to the right 
ankle, and for back pain.  

These claims for service connection were denied on the basis that 
the Veteran was still on active duty at the time that he filed 
his claim of service connection for a right ankle disorder and a 
back condition.  He filed a second VA Form 21-526, Veteran's 
Application for Compensation or Pension, in December 2005 when he 
first identified having a neck condition.  

At the outset, the Board notes that the service treatment records 
confirm that the Veteran had been treated for right ankle 
sprains, right ankle swelling and slight dislocation in February 
and March 1994 and in October 1995.  

In fact, a March 1994 service treatment record indicates findings 
of chronic reoccurrence of a right ankle sprain.  He was also 
treated for a mid-back strain in June 1995.  

Significantly, on a report of medical history in connection with 
the separation examination, the Veteran "checked the box" for 
recurrent back pain or any back injury.  He also noted having had 
chronic right ankle problems and back problems.  

Additionally, the private treatment records dated from June 2005 
to January 2007, reflect findings of right ankle pain and 
swelling, right ankle instability, neck pain and stiffness, and 
low back pain that "look[ed] like a strain or sprain."   

Specifically, a June 2005 private radiology report noted a 
clinical history of right ankle pain and swelling with no known 
injury.  

A private orthopedist's report, dated later that month, shows a 
history of difficulties with the right ankle since 1994.  The 
private records, dated in August 2006, reflect treatment for 
complaints of low back pain due to pulling sand bags and 
equipment at work and twisting his back.  

The Veteran underwent a VA examination in September 2010.  He 
reported that, during service, he lifted heavy tool boxes, 
including aircraft parts, which caused injury to his lower back 
in 1995.  Since then, he had occasionally had lower back pain 
that has progressively worsened.  

The Veteran also noted that he experienced neck pain that has 
progressively worsened, located on the right side of the neck 
with distribution into the right arm.  The location of the lower 
back pain was described as mid lumbar spine area without any 
distribution.  

The Veteran claimed his moderately severe neck and lower back 
pain was chronic, constant, and persistent, but denied taking any 
kind of medication, including prescribed and over-the-counter, 
and denied having flare-ups as he had a continuous condition.  

The pain in the neck and lower back was aggravated with lifting, 
carrying and moving heavy objects, as well as by prolonged 
periods of walked, standing and sitting.  

The Veteran denied using a walker, crutches, a neck support, or a 
back brace, and denied a history of falling or of further trauma 
to his lower back as well as injury to his neck.  He denied 
having a neoplasm of the neck and lower back area.  

On functional assessment, the Veteran indicated that, after he 
was discharged from the service in 1998, he attended college for 
4 years, worked as an engineer for 2 years at a desk job, and 
then worked in the coal mines for two and a half years, doing 
heavy duty including repetitive bending, lifting, carrying and 
moving heavy objects.  He then went on to become a mine safety 
inspector for 4 years when he also was involved in heavy lifting 
and carrying heavy objects, as well as crawling, and finally 
worked as a safety coordinator for 4 weeks, doing light duty.  

With respect to the right ankle joint, the Veteran reported 
injuring his right ankle in 1994 while in boot camp during a 
running exercise and having had right ankle pain that had 
progressively worsened since then.  He complained of symptoms of 
right ankle pain, weakness, stiffness, giving way, lack of 
endurance, swelling, heat, redness and tenderness; but denied 
having deformity, locking, effusion or dislocation.  

The Veteran denied taking any kind of medication, including 
prescribed and over-the-counter, or the use of crutches, canes, 
braces or corrective shoes.  He also denied flare-ups, right 
ankle surgery, or further injury.  He provided an employment 
history of presently working as a safety coordinator for the last 
4 weeks and missing almost 2 to 3 days per year of work because 
of his right ankle disorder when he worked in coal mining.  

The Veteran was diagnosed with degenerative disc disease, 
cervical spine, degenerative disc disease, lumbar spine, and 
degenerative joint disease, right ankle.  

The VA examiner opined that the Veteran's degenerative joint 
disease of the right ankle was not caused by or related to his 
diagnosed right ankle sprain in service, the current lumbar spine 
disorder was not caused by or related to his back strain in 
service, and the current cervical spine disorder was not caused 
by or related to the diagnoses of the right ankle sprain or lower 
back strain in service or to the current diagnoses of neck and 
lower back disorders.  

The VA examiner indicated that, although the service medical 
records showed diagnoses of right ankle sprain, "sprain" was an 
acute and self-limited condition, and noted that the Veteran had 
no documented chronic right ankle disabilities and treatment 
while in active service.  

The examiner noted that the current diagnosis of degenerative 
joint disease of the right ankle was more likely due to the 
Veteran's heavy duty profession as a coal miner, including heavy 
lifting, heavy carrying, moving heavy objects, bending, and 
crawling, as well as part of generalized degeneration due to age.  

Further, the examiner noted that although the service medical 
records documented low back strain in service, "strain" was an 
acute and self-limited condition and noted that the Veteran had 
no documented chronic lower back disability and treatment while 
in active service.  

The examiner concluded that the Veteran's current diagnosis of 
the lumbar spine was more likely due to the Veteran's heavy duty 
profession as a coal miner, as well as part of generalized 
degeneration due to age.  

Finally, the examiner noted that the Veteran had no documented 
neck disability while in the active service and opined that the 
degenerative disease of the cervical spine was more likely due to 
his heavy duty job as a coal miner, including heavy lifting, 
heavy carrying, moving heavy objects, bending, and crawling, as 
well as part of generalized degeneration due to age.  

With respect to the claims of service connection for a right 
ankle disorder and for the residuals of a back injury, the Board 
finds the September 2010 examiner's opinion to be of limited 
probative value in that it failed to fully assess the Veteran's 
credible lay assertions of having chronic or ongoing low back and 
right ankle manifestations following the initial injuries 
sustained during his period of active service.  

Moreover, given the documented history, the examiner did not 
identify a specific event or incident that would serve to mark 
the onset of either chronic right ankle or low back disability 
following service.  

On review of the entire record, the Board finds that the evidence 
to be in relative equipoise in showing that the currently 
diagnosed degenerative joint disease of the right ankle and the 
degenerative disc disease of lumbar spine as likely as not are 
the result of a series of traumatic events that first began while 
the Veteran was serving on active duty.  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board finds the opinion to be probative to the extent 
that it relates the right ankle and low back to the injuries or 
other events post-service career in the mining industry doing 
heavy labor.  However, the examiner did not provide a sufficient 
explanation or identify a basis to causally link the right ankle 
and low back pathology solely to an incident during the Veteran's 
post-service employment.    

The Veteran in this regard is deemed competent and credible to 
describe the chronic and continuous nature of his right ankle and 
low back manifestations beginning in and following his period of 
active service.   

Here, the Veteran has repeatedly claimed that the documented 
injuries to his right ankle and low back in service were the 
cause of his current disorders.  To this extent, the Veteran's 
lay assertions are of significant probative value in establishing 
a continuity of symptomatology referable to the right ankle and 
low back disability since service.  

Thus, in resolving all reasonable doubt in the Veteran's favor, 
service connection for the right ankle degenerative joint disease 
and for the low back degenerative disc disease is warranted.  

With respect to the claim of service connection for a neck 
disorder, the Board finds that the September 2010 examiner's 
opinion constitutes the most probative evidence in that it is 
consistent with the established facts in this case.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  

In this regard, the September 2010 VA examiner based the opinion 
on both a current examination of the Veteran and a review of the 
documented medical history and findings and supported by a 
rationale that discusses both.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992).  See also Guerrieri.  

Namely, the service treatment records were entirely negative for 
any specific neck injury, finding or event complaint.   Moreover, 
the Veteran has not presented any credible lay assertions for the 
purpose of linking the current neck disorder to a documented 
event in service on the basis of a continuity of symptomatology 
or treatment.  

Overall, the evidence of record supports the opinion of the VA 
examiner that the degenerative disc disease of the cervical spine 
was the result of injury or events caused by the strenuous and 
heavy work that he performed after service.  

There also is no medical evidence that tends to support the 
Veteran's lay assertions by showing that the current neck 
condition was caused or aggravated by the now service-connected 
right ankle or low back disability.  Moreover, any such lay 
opinion in of itself would be outside the Veteran's level of 
expertise.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves question of causation or 
diagnosis, there must be competent evidence and, generally, lay 
statements are not competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Here, lay evidence can be competent to establish a diagnosis when 
(1) a layperson is competent to identify the medical condition, 
(e.g., a broken leg), or (2) the layperson is reporting a 
contemporaneous medical diagnosis (but see Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) when the underlying medical nature of 
evidence has been significantly diluted, as in the connection 
between a lay account of past medical information, and filtered 
through layman's sensibilities, such evidence is too attenuated 
and inherently unreliable to constitute medical evidence) or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is capable of lay observation, 
if so, then lay evidence thereof is not a medical determination 
requiring medical evidence; rather, it can be established by 
competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by 
the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Other factors are the lapse of time in recollecting events, prior 
conflicting statements, consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during treatment 
(which are usually given greater probative weight, particularly 
if close in time to the onset thereof).  

Although the Veteran is deemed competent and credible to describe 
symptoms of neck pain that he relates to his active service, as 
these particular symptoms are capable of lay observation, he is 
not shown to possess any training, expertise or credentials in 
the field of medicine to be able to comment competently on the 
etiology of the neck disorder in this case.  For this reason, the 
Board must rely on the VA medical opinion in deciding this 
appeal.  

Therefore, on this record, the Board finds that the preponderance 
of the evidence is against the claim of service connection for a 
neck disorder.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. §  5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  See 
Gilbert, 1 Vet. App. at 55.  



ORDER

Service connection for right ankle degenerative joint disease is 
granted.  

Service connection for lumbar spine degenerative disc disease is 
granted.  

Service connection for neck disability manifested by degenerative 
disc disease is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


